1
                                                                                 JS-6
2
3
4
5
6
7
8
9                                     UNITED STATES DISTRICT COURT
10
                                   CENTRAL DISTRICT OF CALIFORNIA
11
12 CHOM YE CHON,                                     Case No. 2:19-cv-01986-AB (AGRx)
                                                     Assigned to Honorable Andre Birotté, Jr.
13                     Plaintiff,
14                                                   ORDER GRANTING STIPULATION
                       vs.                           FOR DISMISSAL OF DEFENDANT
15                                                   ESSELN TRUST WITH PREJUDICE
   AZABU SABO INC., ESSELN TRUST;                    PURSUANT TO FEDERAL RULE OF
16 and DOES 1 through 10                             CIVIL PROCEDURE 41(a)(1)(A)(ii)
17                     Defendants.
18
19                                                   Complaint Filed: March 18, 2019
                                                     Trial Date:      None Set
20
21
22
23
24
25
26
27
28
     ESS05-01:32. LA19CV01986-AB-O.docx:9-16-19 -1-                  Case No. 2:19-cv-01986-AB (AGR)
        ORDER GRANTING STIPULATION FOR DISMISSAL OF DEFENDANT ESSELN TRUST WITH PREJUDICE
                     PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii)
 1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2            Pursuant to the Stipulation for Dismissal pursuant to Federal Rule of Civil
 3 Procedure 41(a)(1)(A)(ii) and good cause appearing therefor, IT IS HEREBY
 4 ORDERED THAT:
 5            1.       The above-referenced action be DISMISSED in its entirety and with
 6                     prejudice as to each and all of Plaintiff Chom Ye Chon’s claims and causes
 7                     of action against Defendant Esseln Trust.
 8            2.       The parties to this Stipulation are to bear their respective costs and
 9                     attorneys’ fees as against each other.
10
11            IT IS SO ORDERED.
12
13 Dated: September 16, 2019
                                                  Hon. André Birotte Jr.
14                                                United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ESS05-01:32. LA19CV01986-AB-O.docx:9-16-19 -2-                  Case No. 2:19-cv-01986-AB (AGR)
        ORDER GRANTING STIPULATION FOR DISMISSAL OF DEFENDANT ESSELN TRUST WITH PREJUDICE
                     PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii)
